             Case 2:21-cv-01255-GMN-VCF Document 11 Filed 07/30/21 Page 1 of 2




 1   Lindsey H. Morales, Esq.
     State Bar No. 11519
 2   McCALLA RAYMER LEIBERT PIERCE, LLP
     1635 Village Center Circle, Suite 130
 3
     Las Vegas, Nevada 89134
 4   Telephone: (702) 425-7267
     Facsimile: (702) 444-3103
 5   Attorney for Navy Federal Credit Union
 6
                            UNITED STATES DISTRICT COURT
 7
                                  CLARK COUNTY, NEVADA
 8   ERIC PAIGE,                                        CASE NO.: 2:21-cv-01255-GMN-VCF
 9
     Plaintiff,
10                                                      STIPULATION TO EXTEND NAVY
     v.                                                 FEDERAL CREDIT UNION’S TIME TO
11                                                      ANSWER OR OTHERWISE RESPOND
     NAVY FEDERAL CREDIT UNION,                         TO THE COMPLAINT
12

13   Defendant.                                         [FIRST REQUEST]

14
15          STIPULATION TO EXTEND NAVY FEDERAL CREDIT UNION’S TIME TO
                 ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT
16                                 (First Request)
17
           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Eric Paige, through
18
     his counsel Craig B. Friedberg, Esq. and Taylor L. Kosla, Esq., and Defendant Navy Federal
19
     Credit Union, by and through its counsel, Lindsey H. Morales, Esq. that the date for Navy
20
     Federal Credit Union to answer or otherwise respond to Plaintiff’s Complaint shall be extended
21
     from July 30, 2021 until August 13, 2021.
22

23
     ///
24
     ///
25
     ///
26

27

28


                                                  -1-
           Case 2:21-cv-01255-GMN-VCF Document 11 Filed 07/30/21 Page 2 of 2




 1       This is the parties’ first request, made in good faith and not for the purposes of delay. Navy

 2   Federal Credit Union is currently researching the allegations set forth in the Complaint.

 3   Additionally, the parties intend to use this time to exchange information which may ultimately

 4   result in settlement of the case in full.

 5           APPROVED AS TO FORM AND CONTENT:

 6   Dated: _07/29/2021_                                  Dated: _07/29/2021_

 7
     _/s/Craig B. Friedberg______________                 _/s/Lindsey H. Morales____________________
 8   Craig B. Friedberg                                   Lindsey H. Morales
     Law Offices of Craig B. Friedberg                    McCALLA RAYMER LEIBERT PIERCE, LLP
 9   4760 South Pecos Road                                1635 Village Center Circle, Suite 130
     Suite 103                                            Las Vegas, Nevada 89134
10   Las Vegas, NV 89121-                                 Telephone: (702) 425-7267
11   702-435-7968                                         Facsimile: (702) 444-3103
     Fax: 702-946-0887                                    Email: lindsey.morales@mccalla.com
12   Email: attcbf@cox.net                                Attorney for Defendant
     Attorney for Plaintiff
13
     Dated: _07/29/2021_
14
15
     _/s/Taylor L. Kosla_____________
16
     Taylor L. Kosla
17   Agruss Law Firm, LLC
     4809 N. Ravenwood Ave., Suite 419
18   Chicago, IL 60640
     312-224-4695
19   Fax: 312-253-4451
     Email: taylor@agrusslawfirm.com
20
     Attorney for Plaintiff
21
22

23

24                                                IT IS SO ORDERED.

25                                                _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
26
                                                            7-30-2021
                                                  DATED: _________________________
27

28


                                                    -2-
